            Case 8:20-cv-01212-PJM Document 35 Filed 05/29/20 Page 1 of 1




                               OFFICE OF THE COUNTY ATTORNEY
  Marc Elrich                                                                                Marc P. Hansen
County Executive                                                                             County Attorney
                                              May 29, 2020


  The Honorable Peter J. Messitte
  United States District Judge
  United States District Court for the
  District of Maryland
  6500 Cherrywood Lane
  Greenbelt, Maryland 20770

         Re:       Sharon Bauer, et al. v Marc Elrich, et al.
                   United States District Court for the District of Maryland
                   Case No. 8:20-cv-1212-PJM

  Dear Judge Messitte:

  The Defendants, Marc Elrich and Raymond Crowel, acting in their official capacities respectively
  as County Executive and Director of the Department of Health and Human Services (collectively
  the “Defendants”), received your Order denying Plaintiffs' Motion for a Temporary Restraining
  Order (ECF 34).

  Your Order conditions the denial of the Temporary Restraining Order on Defendants preserving
  “at least twenty-five percent (25%) of the remaining EARP funds, pending further order of the
  Court.”

  Defendants accept the condition in your Order (ECF 34), and they will preserve at least 25% of
  the remaining EARP funds pending further order of the Court.


                                                         Very truly yours,

                                                               /s/
                                                         Marc P. Hansen
                                                         County Attorney
                                                         Montgomery County, Maryland
  cc:    Eric W.P. Lee, Esquire
         Michael Bekesha, Esquire
         Judicial Watch

  ________________________________________________________________________________________________________
            101 Monroe Street, Rockville, Maryland 20850 • Marc.Hansen@MontgomeryCountyMD.gov
              MAIL 240-777-6700 • DIRECT 240-777-6740 • TTD 240-777-2545 • Fax 240-777-6706
